Title: To Thomas Jefferson from Jonathan Williams, 5 August 1805
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir.—
                     Elizabeth Town N Jersey Augt 5. 1805
                  
                  I thank you for the obliging opinion you have been pleased to give relative to Selection of Characters proper for members of the U.S. military philosophical Society and it will be closely observed.—
                  The inclosed Circular has been delayed only on accot. of the dormant State of the Society: I hope another year will not pass away without producing some fruit.— 
                  I have the honour to be with the greatest Respect Your obliged & obedient Servant
                  
                     Jona Williams
                     
                  
               